Slip Op. 08-96

                UNITED STATES COURT OF INTERNATIONAL TRADE

  CHINA KINGDOM IMPORT &
  EXPORT CO., LTD.; YANCHENG
  YAOU SEAFOOD CO., LTD.; and
  QINGDAO ZHENGRI SEAFOOD CO.,
  LTD.,
                                                       Before: Timothy C. Stanceu, Judge
                 Plaintiffs,
                                                       Court No. 03-00302
                 v.

  UNITED STATES,

                 Defendant.



                                         JUDGMENT

       The court has reviewed the Results of Redetermination on Remand Pursuant to China

Kingdom Import & Export Co., Ltd. v. United States (“Remand Redetermination”), as filed by

the International Trade Administration, United States Department of Commerce (“Commerce”),

on March 4, 2008. The court concludes that the Remand Redetermination complies with the

Opinion and Order issued in this case. See China Kingdom Imp. & Exp. Co., Ltd. v. United

States, 31 CIT __, 507 F. Supp. 2d. 1337 (2007).

       No plaintiff submitted comments on the draft version of the Remand Redetermination

released by Commerce on February 1, 2008. Remand Redetermination 2. Pursuant to the court’s

Order of September 4, 2007, comments of plaintiffs on the Remand Redetermination were

required to be filed with the court within 30 days of the filing of the Remand Redetermination.

No plaintiff has filed such comments. Under these circumstances, the court presumes the

concurrence of all plaintiffs with the Remand Redetermination.
Court No. 03-00302                                                               Page 2

       Upon the court’s review of the Remand Redetermination, and all relevant papers and

proceedings had herein, and upon due deliberation, it is hereby

       ORDERED that the Remand Redetermination is affirmed; and it is further

       ORDERED that, in accordance with 19 U.S.C. § 1516a(e), entries of merchandise that

are affected by the Remand Redetermination shall be liquidated in accordance with the final

court decision in this action.


                                                    /s/ Timothy C. Stanceu
                                                    Timothy C. Stanceu
                                                    Judge

Dated: September 12, 2008
       New York, New York